 

 

Probation Form No. 35 Report and Order Terminating Probation /
(192) Supervised Release
Prior to Original Expiration Date

UNITED STATES DISTRICT COURT

_for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

Vv. Docket No. 1: 15 CR 00668-001 (PKC)

James Briggman

On August 8, 2018, the above named was placed on supervised release for a period of three
(3) years, He has complied with the rules and regulations of supervised release and is no longer in
need of supervision. It is accordingly recommended that James Briggman be discharged from
supervised release..

Respectfully submitied,

b
Robert L. Walsh
U.S. Probation Officer
ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervised

release and that the proceedings in the case be terminated.
Date this ahh PLY ay of bs ,20 a

Honorable? Kévin Castel ”
Senior U.S. District Judge

 
